Citation Nr: 0809810	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran does not have a current bilateral foot 
disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

The veteran contends that he developed a bilateral foot 
disability during active military service.  He claims further 
that he had surgery on his feet and was hospitalized for four 
days at Davis Monthan Air Force Base in Arizona during active 
duty, but he does not give an approximate date for the 
alleged surgery or hospitalization.  See January 2004 
statement.

The veteran's service medical records are not available.  
Therefore, the Board is unable to determine whether or not 
the veteran actually had a bilateral foot condition in 
service, as he reports.  However, the Board notes that there 
is no post-service medical evidence of a current bilateral 
foot disability.  The post-service medical evidence of record 
is limited to treatment records from RHCI Rehabilitation 
Center, Cape Cod Hospital, Dr. R. C. Leaver and the VA 
Medical Center in Providence, Rhode Island.  These records 
show that the veteran has been treated for several medical 
conditions unrelated to his current claim.  However, the 
post-service medical evidence of record does not show that 
the veteran has received a diagnosis of a current bilateral 
foot disability or that he has been treated for any type of 
foot condition.  

In essence, the evidence of a current bilateral foot 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   
In January 2004, prior to the initial adjudication of the 
claim, and in November 2005, the veteran was provided with 
the notice required by section 5103(a), to include notice 
that he submit any pertinent evidence in his possession.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.

The Board acknowledges that, unfortunately, the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC).  Efforts have been 
made to locate additional service medical records, but no 
additional records have been located and it is clear that 
additional efforts to obtain such records would be futile.  

The Board notes that, besides the veteran's service medical 
records, all pertinent, available evidence has been obtained 
in this case.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board also notes that although the veteran was not 
afforded a VA examination in response to his claim, the Board 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.

ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


